I concur in all that is said in the dissenting opinion of MR. JUSTICE BROWN as to the law relating to the status and effect of the pleadings. I am unable to agree, however, that there was any substantial evidence to warrant the verdict of the jury in favor of the defendant's contention that he (defendant) had shown that plaintiff was not a holder in due course. The alleged conflict in *Page 327 
the evidence was more apparent than real. The burden of proof was on the defendant to overcome the presumption that plaintiff was a holder in due course, preliminary to his being permitted to prove the alleged failure of consideration. A verdict should only be upheld when there is substantial evidence to support it. In my judgment the evidence relied on to support the verdict on this point was not substantial so the verdict for defendant should have been set aside on this ground. I therefore concur in the reversal of the judgment for the reasons stated in the opinion by CHIEF JUSTICE BUFORD.